Exhibit 10.1

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT, dated as of June 24, 2011 (this
“Agreement”), is entered into among Cantel Medical Corp., a Delaware corporation
(the “Borrower”), the Guarantors party to the Subsidiary Guaranty, the Lenders
party hereto and Bank of America, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (as defined below).

 

RECITALS

 

A.            The Borrower, the Lenders and the Administrative Agent entered
into that certain Amended and Restated Credit Agreement, dated as of August 1,
2005 (as previously amended or modified, the “Credit Agreement”).

 

B.            The Borrower has requested that the Lenders amend the Credit
Agreement as provided herein.

 

C.            The Lenders hereby agree to amend the Credit Agreement as provided
herein.

 

D.            In consideration of the agreements hereinafter set forth, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows.

 

AGREEMENT

 

1.             Amendment.  The definition of “Revolving Credit Termination Date”
in Section 1.1 of the Credit Agreement is amended to read as follows:

 

“Revolving Credit Termination Date” means the earlier of (a) November 1, 2011
and (b) the Termination Date.

 

2.             Effectiveness; Conditions Precedent.  This Agreement shall be
effective as of the date hereof when all of the conditions set forth in this
Section 2 shall have been satisfied in form and substance satisfactory to the
Administrative Agent.

 

(a)           Execution and Delivery of Agreement.  The Administrative Agent
shall have received copies of this Agreement duly executed by the Borrower, the
Guarantors, the Lenders and the Administrative Agent.

 

(b)           Fees and Expenses.  The Borrower shall have paid all fees and
expenses that are owing, if any, from the Borrower to the Administrative Agent.

 

3.             Ratification of Credit Agreement.  The Loan Parties acknowledge
and consent to the terms set forth herein and agree that this Agreement does not
impair, reduce or limit any of their obligations under the Loan Documents and
all of which are hereby ratified and confirmed.  This Agreement is a Loan
Document.

 

4.             Authority/Enforceability.  Each of the Loan Parties represents
and warrants as follows:

 

--------------------------------------------------------------------------------


 

(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.

 

(b)           This Agreement has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) Federal Bankruptcy Code or any similar debtor relief laws and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).

 

(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Agreement.

 

(d)           The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its or its Subsidiaries’
organization documents (e.g., articles of incorporation and bylaws) or
(ii) materially violate, contravene or conflict with any laws applicable to it
or any of its Subsidiaries.

 

5.             Representations and Warranties of the Loan Parties.  The Loan
Parties represent and warrant to the Lenders that (a) the representations and
warranties contained in each Loan Document are correct in all material respects
on and as of the date hereof, as though made on and as of the date hereof, other
than any such representations or warranties that, by their terms, refer to a
specific date other than the date hereof, in which case, such representations
and warranties are correct in all material respects as of such specific date,
and (b) no event has occurred and is continuing which constitutes a Default.

 

6.             Release.  In  consideration of the Lenders entering into this
Agreement, the Loan Parties hereby release the Administrative Agent, the Lenders
and the Administrative Agent’s and the Lenders’ respective officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act solely
in connection with the Loan Documents on or prior to the date hereof.

 

7.             Counterparts/Telecopy.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of executed counterparts of this Agreement by telecopy or .pdf shall be
effective as an original.

 

8.             GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

 

CANTEL MEDICAL CORP.,

 

as Borrower

 

 

 

By

/s/ Andrew A. Krakauer

 

Name:

Andrew A. Krakauer

 

Title:

President and CEO

 

 

 

By

/s/ Craig A. Sheldon

 

Name:

Craig A. Sheldon

 

Title:

Senior VP, CFO and Treasurer

 

GUARANTORS:

 

MINNTECH CORPORATION

 

 

 

By:

  /s/ Kevin B. Finkle

 

Name:

  Kevin B. Finkle

 

Title:

Senior VP, Finance and Administration

 

 

 

 

 

MAR COR PURIFICATION, INC.

 

 

 

By:

  /s/ Curtis D. Weitnauer

 

Name:

  Curtis D. Weitnauer

 

Title:

President and CEO

 

 

 

 

 

CROSSTEX INTERNATIONAL, INC.

 

 

 

By:

  /s/ Gary D. Steinberg

 

Name:

  Gary D. Steinberg

 

Title:

CEO and Secretary

 

 

 

 

 

BIOLAB EQUIPMENT ATLANTIC, LTD.

 

 

 

By:

  /s/ Craig A. Sheldon

 

Name:

  Craig A. Sheldon

 

Title:

Secretary

 

 

 

 

 

STRONG DENTAL PRODUCTS, INC.

 

 

 

By:

  /s/ Gary D. Steinberg

 

Name:

  Gary D. Steinberg

 

Title:

CEO and Secretary

 

CANTEL MEDICAL CORP.

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINSTRATIVE

AGENT & LENDERS:

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent,

 

 

 

 

 

By

/s/ Kristine Thennes

 

Name:

Kristine Thennes

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Issuing Bank,

 

as Swing Line Bank and as a Lender

 

 

 

 

 

By

/s/ Jana L. Baker

 

Name:

Jana L. Baker

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By

/s/ Kenneth E. LaChance

 

Name:

Kenneth E. LaChance

 

Title:

Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By

/s/ Patricia D. Georges

 

Name:

Patricia D. Georges

 

Title:

Vice President

 

CANTEL MEDICAL CORP.

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------